IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 09-50292
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

MICHAEL JOSEPH MCKINLEY,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:08-CR-189-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Michael Joseph McKinley
raises arguments that are foreclosed by United States v. Beydoun, 469 F.3d 102,
108 (5th Cir. 2006), which held that there is no violation of rights under the
Confrontation Clause when hearsay testimony is used at sentencing.           The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
No. 09-50292




     2